Citation Nr: 1543361	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  03-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a bilateral knee disability
 
3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for an allergic reaction to pneumonia vaccine.
 
4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 201) for a low back disability.
 
5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hepatitis B.
 
6.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disabilities.
 
7.  Entitlement to service connection for hypertension.
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Christopher Murray, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from October 1977 to December 1980 with additional service in the reserve.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's claim currently lies with the RO in Winston-Salem, North Carolina.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The issues of entitlement to service connection for low back and bilateral knee disabilities as well as compensation pursuant to 38 U.S.C.A. § 1151 were previously remanded by the Board in May 2014 to provide the Veteran a Travel Board hearing.  This hearing was scheduled for March 2015, and notice of this hearing was sent to the Veteran's then-known current address in January 2015.  The Veteran failed to report for his scheduled hearing, and the appeal was returned to the Board for appellate consideration.  
 
In July 2015 correspondence, however, the Veteran, in pertinent part, stated "I hope the Travel Board Hearing will be schedule[d] soon."  While there is no indication the January 2015 notice letter was returned as undeliverable, given the Veteran's July 2015 statement, and affording him the benefit of the doubt, the Board will remand the instant case to reschedule his requested Travel Board hearing.  The Veteran is reminded, however, that it is his responsibility to keep VA informed of his whereabouts and that VA has no burden to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).
 
With respect to the applications to reopen previously denied claims of entitlement to service connection for hepatitis B and an acquired psychiatric disorder, as well as the new claim of entitlement to service connection for hypertension, these claims were denied by a December 2014 rating decision.  In two separate April 2015 statements, the Veteran indicated he disagreed with the rating decision and wished to appeal these issues.  To date, the RO has not issued a statement of the case which addresses the Veteran's notice of disagreement.  When a timely notice of disagreement has been filed and a statement of the case has not been issued, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case is necessary with regard to these issues.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Issue a statement of the case with respect to the issues of whether new and material evidence has been submitted sufficient to reopen claims of entitlement to service connection for hepatitis B and an acquired psychiatric disorder, as well as the question of entitlement to service connection for hypertension.  All appropriate appellate procedures must be followed.  The Veteran and his representative should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.  Schedule a Travel Board hearing in accordance with applicable procedures.  Notify the Veteran and his representative of the date and time of the hearing.  Notification should be sent to the address reflected in his July 2015 statement.  The appellant is advised that should he again change his address he must notify VA as soon as possible and it is his responsibility to keep VA informed of his whereabouts.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

